        Case 1:19-cv-00742-LPS Document 878 Filed 11/04/20 Page 1 of 4 PageID #: 65647




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE


             CIRBA INC. (d/b/a DENSIFY) and CIRBA IP,
             INC.,

                            Plaintiff/Counter-Defendant
                                                               C.A. No. 19-742-LPS
                            v.

             VMWARE, INC.,

                            Defendant/Counter-Plaintiff.



                                 VMWARE, INC.’S NOTICE OF DEPOSITION OF
                                               RAY BOOTS

                  PLEASE TAKE NOTICE that, under Rules 26 and 30 of the Federal Rules of Civil

         Procedure, on a date to be mutually agreed upon by the parties, at 9:00 a.m. Pacific or another

         time mutually agreed upon by the parties, Defendant VMware, Inc. (“VMware”), by and through

         its attorneys, will take the deposition by oral examination of Ray Boots. The deposition will be

         conducted via video link to be sent from TSG Reporting, 228 E. 45th Street, Suite 810, New

         York, NY 10017, to the witness and his attorneys, who may appear remotely, or by other means

         and/or at any other place that may be agreed upon by the parties.

                  The examination will take place before a notary public or other person authorized to

         administer oaths and will continue until completed. The testimony at the deposition will be

         recorded by videographic, audio, audiovisual, video conferencing, stenographic, and/or real-time

         computer means from a remote location separate from the deponent.




27245425.1

                                                           1
        Case 1:19-cv-00742-LPS Document 878 Filed 11/04/20 Page 2 of 4 PageID #: 65648




             Dated: November 4, 2020              YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

             OF COUNSEL:

             Arturo J. González
             Michael A. Jacobs                    /s/ Robert M. Vrana
             Richard S. J. Hung                   Anne Shea Gaza (No. 4093)
             MORRISON & FOERSTER LLP              Robert M. Vrana (No. 5666)
             425 Market Street
             San Francisco, CA 94105              Samantha G. Wilson (No. 5816)
             (415) 268-7000                       Rodney Square
             agonzalez@mofo.com                   1000 North King Street
             mjacobs@mofo.com                     Wilmington, DE 19801
             rhung@mofo.com                       (302) 571-6600
                                                  agaza@ycst.com
             Bita Rahebi                          rvrana@ycst.com
             MORRISON & FOERSTER LLP
             707 Wilshire Boulevard               swilson@ycst.com
             Los Angeles, CA 90017
             (213) 892-5200                       Attorneys for VMware, Inc.
             brahebi@mofo.com

             Scott F. Llewellyn
             MORRISON & FOERSTER LLP
             4200 Republic Plaza
             370 Seventeenth Street
             Denver, CO 80202-5638
             (303) 592-2204
             sllewellyn@mofo.com




27245425.1

                                              2
        Case 1:19-cv-00742-LPS Document 878 Filed 11/04/20 Page 3 of 4 PageID #: 65649




                                         CERTIFICATE OF SERVICE


                I, Robert M. Vrana, hereby certify that on November 4, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

         using CM/ECF, which will send notification that such filing is available for viewing and

         downloading to the following counsel of record:

                                       Kenneth L. Dorsney, Esquire
                                       Morris James LLP
                                       500 Delaware Avenue, Suite 1500
                                       Wilmington, DE 19801
                                       kdorsney@morrisjames.com

                                       Attorney for Plaintiffs/Counter-Defendants

                I further certify that on November 4, 2020, I caused the foregoing document to be served

         via electronic mail upon the above-listed counsel and on the following:

                                       Courtland L. Reichman, Esquire
                                       Shawna L. Ballard, Esquire
                                       Jennifer Estremera, Esquire
                                       Michael G. Flanigan, Esquire
                                       Kate Falkenstien, Esquire
                                       Ariel C. Green, Esquire
                                       Reichman Jorgensen LLP
                                       100 Marine Parkway, Suite 300
                                       Redwood Shores, CA 94065

                                       Sarah O. Jorgensen, Esquire
                                       Reichman Jorgensen LLP
                                       1201 West Peachtree Street, Suite 2300
                                       Atlanta, GA 30309

                                       Christine E. Lehman, Esquire
                                       Adam Adler, Esquire
                                       Reichman Jorgensen LLP
                                       818 Connecticut Ave., N.W., Suite 850
                                       Washington, DC 20006




25452249.1
        Case 1:19-cv-00742-LPS Document 878 Filed 11/04/20 Page 4 of 4 PageID #: 65650




                                   Jaime F. Cardenas-Navia, Esquire
                                   Wesley Lanier White, Esquire
                                   Khue V. Hoang, Esquire
                                   Rahul Sarkar, Esquire
                                   Reichman Jorgensen LLP
                                   750 Third Avenue, Suite 2400
                                   New York, NY 10017

                                   RJ_densify@reichmanjorgensen.com

                                   Gary J. Toman, Esquire
                                   Weinberg Wheeler Hudgins Gunn & Dial
                                   3344 Peachtree Road NE, Suite 2400
                                   Atlanta, GA 30326
                                   gtoman@wwhgd.com

                                   Peter J. Ayers, Esquire
                                   Law Office of Peter J. Ayers, PLLC
                                   2200 Bowman Avenue
                                   Austin, TX 78703
                                   peter@ayersiplaw.com

                                   Paul D. Clement, Esquire
                                   Julie M.K. Siegal, Esquire
                                   Kirkland & Ellis LLP
                                   1301 Pennsylvania Avenue, N.W.
                                   Washington, DC. 20004
                                   paul.clement@kirkland.com
                                   julie.siegal@kirkland.com

                                   Attorneys for Plaintiffs/Counter-Defendants

         Dated: November 4, 2020                        YOUNG CONAWAY STARGATT &
                                                        TAYLOR, LLP

                                                        /s/ Robert M. Vrana
                                                        Anne Shea Gaza (No. 4093)
                                                        Robert M. Vrana (No. 5666)
                                                        Samantha G. Wilson (No. 5816)
                                                        Rodney Square
                                                        1000 N. King Street
                                                        Wilmington, Delaware 19801
                                                        agaza@ycst.com
                                                        rvrana@ycst.com
                                                        swilson@ycst.com
                                                        Attorneys for VMware, Inc.

25452249.1

                                                    2
